OPINION OF THE COURT
Quinn, Judge:
At trial, the accused moved to dismiss the charges against him on the ground that proceedings subsequent to his confinement were inordinately delayed for 126 days. The motion was denied.
A chronology of events appended to the record as justification for the delay impresses us as presenting substantially the same generalized claim of inadequate personnel and administrative convenience that was before us in United States v Marshall, 22 USCMA 431, 47 CMR 409 (1973). For the same reasons set out in Marshall, we conclude that the proffered justification is insufficient to satisfy the government’s burden of justification promulgated in United States v Burton, 21 USCMA 112, 44 CMR 166 (1971). Accordingly, we reverse the decision of the Army Court of Military Review, set aside the findings of guilty and the sentence, and order that the charges against the accused be dismissed. United States v Smith, 22 USCMA 474, 47 CMR 564 (1973).
Chief Judge Darden and Judge Duncan concur.